DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Based on the applicant’s argument filed on 10/13/3021, the examiner withdraws the prior art rejection.
Allowable Subject Matter
Claims 13-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination “a control unit 1) configured to feedback-control at least one of a relative position of the vibration body and the driven body and a driving speed by using a first operational parameter that defines an amplitude ratio of the conveyance vibration to the thrust-up vibration and a second operational parameter that defines an amplitude of the conveyance vibration and an amplitude of the thrust-up vibration, and 
2) configured to output at least one of a feedback control gain of a control amount of the first operational parameter and a feedback control gain of a control amount of the second operational parameter such that the feedback control gain has a maximum value within a range of an absolute value of the corresponding first operational parameter, the range including a zero value, thereby increasing the amplitude of the thrust-up vibration.” with regards to claims 13, 23, and 24

and “a control step of feedback-controlling at least one of the relative position of the vibration body and the driven body and a driving speed in the driving step by a first operational parameter 
The prior art made of record in form 892 and 1449, discloses a drive control circuit which restores holding force when a vibrator and a driven body have been left at a standstill for a long time period and when they are used in a high-humidity environment. A drive circuit outputs an alternating-current signal, which is to be applied to an electro-mechanical energy conversion element, based on an output from a control unit. The control circuit controls the drive circuit with first timing such that elliptical motion produced in the vibrator takes a path of which a component parallel to a driving direction of the driven body is large as compared to such a path that a speed at which the driven body is driven is the maximum. The first timing is different from second timing with which relative positions of the vibrator and the driven body are changed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846
/BICKEY DHAKAL/            Primary Examiner, Art Unit 2846